                                       UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF ARIZONA




   In re: SUSTAITA, LEONARD                                   §    Case No. 20-01222-EPB
                                                              §
                                                              §
                                                              §
                              Debtor(s)


                                           TRUSTEE'S FINAL REPORT (TFR)

          The undersigned trustee hereby makes this Final Report and states as follows:

         1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 02/05/2020. The
   undersigned trustee was appointed on 02/05/2020.
          2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

          3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
   exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
   An individual estate property record and report showing the disposition of all property of the estate is attached
   as Exhibit A.

          4. The trustee realized the gross receipts of               $         250,000.00
                           Funds were disbursed in the following amounts:

                           Payments made under an
                            interim distribution                                 133,973.66
                           Administrative expenses                                15,000.00
                           Bank service fees                                          97.14
                           Other payments to creditors                                  0.00
                           Non-estate funds paid to 3rd Parties                         0.00
                           Exemptions paid to the debtor                                0.00
                           Other payments to the debtor                                 0.00
                           Leaving a balance on hand of1              $          100,929.20
   The remaining funds are available for distribution.

  1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
  disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
  compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
  of the additional interest.




UST Form 101-7-TFR
      Case         (5/1/2011)
            2:20-bk-01222-EPB             Doc 73      Filed 06/30/21       Entered 06/30/21 07:51:17             Desc
                                                      Page 1 of 13
          5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

          6. The deadline for filing non-governmental claims in this case was 06/16/2020 and the deadline for filing
   governmental claims was 08/03/2020. All claims of each class which will receive a distribution have been
   examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
   explaining why payment on any claim is not being made, is attached as Exhibit C.


          7. The Trustee's proposed distribution is attached as Exhibit D.
          8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $15,587.12. To
   the extent that additional interest is earned before case closing, the maximum compensation may increase.


           The trustee has received $0.00 as interim compensation and now requests the sum of $15,587.12, for a
   total compensation of $15,587.122. In addition, the trustee received reimbursement for reasonable and
   necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $57.75 for total
   expenses of $57.752.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
   and correct.




   Date: 06/23/2021                                     By: /s/ Dale Ulrich
                                                                         Trustee




   STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. §1320.4(a)(2) applies.




         2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

   amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR
      Case         (5/1/2011)
            2:20-bk-01222-EPB              Doc 73        Filed 06/30/21        Entered 06/30/21 07:51:17               Desc
                                                         Page 2 of 13
                                                           Form 1
                                                                                                                                                     Exhibit A
                                       Individual Estate Property Record and Report                                                                  Page: 1

                                                        Asset Cases
Case No.:    20-01222-EPB                                                                Trustee Name:       (240230) Dale Ulrich
Case Name:         SUSTAITA, LEONARD                                                     Date Filed (f) or Converted (c): 02/05/2020 (f)
                                                                                         § 341(a) Meeting Date:        03/10/2020
For Period Ending:        06/23/2021                                                     Claims Bar Date:       06/16/2020

                                   1                             2                      3                       4                   5                     6

                           Asset Description                  Petition/         Estimated Net Value      Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled        (Value Determined By         Abandoned        Received by the      Administered (FA)/
                                                               Values                 Trustee,              OA=§554(a)           Estate            Gross Value of
                                                                              Less Liens, Exemptions,        abandon.                             Remaining Assets
  Ref. #                                                                         and Other Costs)

    1       25854 W. Nancy Ln., Buckeye, AZ                   116,545.50                         0.00                            250,000.00                            FA
            85326-0000, Maricopa County

    2       Cars, vans, tractors, sport utility vehicles,      24,381.00                         0.00                                    0.00                          FA
            motorcycles

    3       Cars, vans, tractors, sport utility vehicles,      20,670.00                         0.00                                    0.00                          FA
            motorcycles

    4       Household goods and furnishings                      2,500.00                        0.00                                    0.00                          FA

    5       Electronics                                              500.00                      0.00                                    0.00                          FA

    6       Electronics                                              150.00                      0.00                                    0.00                          FA

    7       Clothes                                                  350.00                      0.00                                    0.00                          FA

    8       Cash                                                     180.00                   180.00                                     0.00                          FA

    9       Deposits of Money                                          0.00                      0.00                                    0.00                          FA

   10       Retirement or pension accounts                       1,376.38                        0.00                                    0.00                          FA

   11       Tax refunds owed to you                                    0.00                      0.00                                    0.00                          FA

   12       Interests in insurance policies                            0.00                      0.00                                    0.00                          FA

   12       Assets Totals (Excluding unknown values)         $166,652.88                     $180.00                           $250,000.00                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 03/31/2021                     Current Projected Date Of Final Report (TFR):             06/07/2021 (Actual)




              Case 2:20-bk-01222-EPB                        Doc 73        Filed 06/30/21                Entered 06/30/21 07:51:17                   Desc
                                                                          Page 3 of 13
UST Form 101-7-TFR (5/1/2011)
                                                                   Form 2                                                                             Exhibit B
                                                                                                                                                      Page: 1
                                                   Cash Receipts And Disbursements Record
Case No.:              20-01222-EPB                                         Trustee Name:                    Dale Ulrich (240230)
Case Name:             SUSTAITA, LEONARD                                    Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:         **-***9395                                           Account #:                       ******1290 Checking
For Period Ending:     06/23/2021                                           Blanket Bond (per case limit):   $24,320,024.00
                                                                            Separate Bond (if applicable):   N/A

    1            2                        3                                         4                               5                    6                        7

  Trans.    Check or       Paid To / Received From              Description of Transaction       Uniform       Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                             Tran. Code       $                       $

 05/07/21              LANDMARK TITLE ASSURANCE             NET SALES PROCEEDS                                     101,026.34                                     101,026.34
                       AGENCY
              {1}      JOHN ST THOMAS                       SALES PRICE                         1110-000
                                                                                  $250,000.00
                       Vahnita L. Dorre                     SECURED CLAIM                       4110-000
                                                                                 -$121,701.87
                       COLDWELL REALTY                      REAL ESTATE COMMISSION              3510-000
                                                                                   -$6,250.00
                       COLDWELL BANKER                      REAL ESTATE COMMISSION              3510-000
                                                                                   -$8,750.00
                       SANTARRA COMMUNITY                   HOA DUES                            4110-000
                       ASSOCIATION
                                                                                   -$5,181.00
                       MARICOPA COUNTY                      PROPERTY TAXES                      4700-000
                       TREASURER
                                                                                   -$7,090.79
 05/28/21              Metropolitan Commercial Bank         Bank and Technology Services        2600-000                                     97.14                100,929.20
                                                            Fees

                                              COLUMN TOTALS                                                        101,026.34                 97.14             $100,929.20
                                                     Less: Bank Transfers/CDs                                            0.00                  0.00
                                              Subtotal                                                             101,026.34                 97.14
                                                     Less: Payments to Debtors                                                                 0.00

                                              NET Receipts / Disbursements                                      $101,026.34                  $97.14




              Case 2:20-bk-01222-EPB                           Doc 73          Filed 06/30/21            Entered 06/30/21 07:51:17                       Desc
{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)
                                                                               Page 4 of 13                                     ! - transaction has not been cleared
                                                     Form 2                                                                   Exhibit B
                                                                                                                              Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         20-01222-EPB                                Trustee Name:                   Dale Ulrich (240230)
Case Name:        SUSTAITA, LEONARD                           Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:    **-***9395                                  Account #:                      ******1290 Checking
For Period Ending: 06/23/2021                                 Blanket Bond (per case limit): $24,320,024.00
                                                              Separate Bond (if applicable): N/A




                                                                                                 NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                        NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******1290 Checking                              $101,026.34           $97.14               $100,929.20

                                                                                $101,026.34                   $97.14         $100,929.20




             Case 2:20-bk-01222-EPB                  Doc 73     Filed 06/30/21          Entered 06/30/21 07:51:17                Desc
UST Form 101-7-TFR (5/1/2011)
                                                                Page 5 of 13
Printed:    06/23/2021 4:38 PM                                                                                                                                Page: 1
                                                                                     Exhibit C
                                                                    Claims Proposed Distribution Register
                                                                      Case: 20-01222-EPB SUSTAITA, LEONARD



  Case Balance:          $100,929.20                             Total Proposed Payment:       $100,929.20                   Remaining Balance:     $0.00



                                                                                    Amount         Amount           Paid           Claim       Proposed         Remaining
      Claim #        Claimant Name                        Type                       Filed         Allowed        to Date         Balance      Payment            Funds

           12         Vahnita L. Dorre                Secured                   $123,755.58     $121,701.87    $121,701.87           $0.00           $0.00     $100,929.20

                      Dale Ulrich                     Admin Ch. 7                $15,587.12      $15,587.12          $0.00      $15,587.12     $15,587.12       $85,342.08

                      <2100-00 Trustee Compensation>

                      Dale Ulrich                     Admin Ch. 7                    $57.75          $57.75          $0.00          $57.75          $57.75      $85,284.33

                      <2200-00 Trustee Expenses>

                      CLERK, U.S.                     Admin Ch. 7                   $350.00         $350.00          $0.00         $350.00         $350.00      $84,934.33
                      BANKRUPTCY COURT

                      <2700-00 Clerk of the Court Fees>

                      TERRY A DAKE LTD                Admin Ch. 7                $20,230.00      $20,230.00          $0.00      $20,230.00     $20,230.00       $64,704.33

                      <3210-00 Attorney for Trustee Fees (Other Firm)>

                      TERRY A DAKE LTD                Admin Ch. 7                   $215.40         $215.40          $0.00         $215.40         $215.40      $64,488.93

                      <3220-00 Attorney for Trustee Expenses (Other Firm) >

           20P        ARIZONA DEPARTMENT              Priority                      $892.57         $892.57          $0.00         $892.57         $892.57      $63,596.36
                      OF REVENUE

           21P        Internal Revenue Service        Priority                     $4,608.19      $4,608.19          $0.00       $4,608.19        $4,608.19     $58,988.17

            1         First National Bank Of          Unsecured                    $2,111.08      $2,111.08          $0.00       $2,111.08        $2,111.08     $56,877.09
                      Omaha

            2         Discover Bank                   Unsecured                    $1,561.68      $1,561.68          $0.00       $1,561.68        $1,561.68     $55,315.41
                                      Case 2:20-bk-01222-EPB              Doc 73    Filed 06/30/21       Entered 06/30/21 07:51:17      Desc
                                                                                    Page 6 of 13
Printed:   06/23/2021 4:38 PM                                                                                                                       Page: 2
                                                                            Exhibit C
                                                            Claims Proposed Distribution Register
                                                             Case: 20-01222-EPB SUSTAITA, LEONARD



  Case Balance:         $100,929.20                   Total Proposed Payment:         $100,929.20                  Remaining Balance:     $0.00



                                                                           Amount         Amount           Paid          Claim       Proposed         Remaining
      Claim #       Claimant Name                 Type                      Filed         Allowed        to Date        Balance      Payment            Funds

           3         Qwest Corporation dba      Unsecured                  $189.60         $189.60         $0.00         $189.60         $189.60      $55,125.81
                     CenturyLink

           4         Capital One Bank (USA),    Unsecured                 $3,619.10      $3,619.10         $0.00       $3,619.10        $3,619.10     $51,506.71
                     N.A.

           5         Capital One Bank (USA),    Unsecured                 $4,544.45      $4,544.45         $0.00       $4,544.45        $4,544.45     $46,962.26
                     N.A.

           6         COX                        Unsecured                  $725.72         $725.72         $0.00         $725.72         $725.72      $46,236.54
                     COMMUNICATIONS

           7         Quantum3 Group LLC         Unsecured                 $5,804.31      $5,804.31         $0.00       $5,804.31        $5,804.31     $40,432.23

           8         AMERICAN EXPRESS           Unsecured                 $5,221.57      $5,221.57         $0.00       $5,221.57        $5,221.57     $35,210.66
                     NATIONAL BANK

           9         AMERICAN EXPRESS           Unsecured                  $896.46         $896.46         $0.00         $896.46         $896.46      $34,314.20
                     NATIONAL BANK

           10        CAPITAL ONE, N.A.          Unsecured                  $884.07         $884.07         $0.00         $884.07         $884.07      $33,430.13

           11        Portfolio Recovery         Unsecured                  $459.96         $459.96         $0.00         $459.96         $459.96      $32,970.17
                     Associates, LLC

           13        Quantum3 Group LLC         Unsecured                 $1,739.54      $1,739.54         $0.00       $1,739.54        $1,739.54     $31,230.63

           14        Quantum3 Group LLC         Unsecured                  $543.55         $543.55         $0.00         $543.55         $543.55      $30,687.08

           15        Synchrony Bank             Unsecured                 $1,842.25      $1,842.25         $0.00       $1,842.25        $1,842.25     $28,844.83

           16        Synchrony Bank             Unsecured                 $1,791.51      $1,791.51         $0.00       $1,791.51        $1,791.51     $27,053.32
                                     Case 2:20-bk-01222-EPB      Doc 73    Filed 06/30/21       Entered 06/30/21 07:51:17     Desc
                                                                           Page 7 of 13
Printed:    06/23/2021 4:38 PM                                                                                                                        Page: 3
                                                                              Exhibit C
                                                              Claims Proposed Distribution Register
                                                               Case: 20-01222-EPB SUSTAITA, LEONARD



  Case Balance:          $100,929.20                    Total Proposed Payment:         $100,929.20                  Remaining Balance:     $0.00



                                                                             Amount         Amount           Paid          Claim       Proposed         Remaining
      Claim #        Claimant Name                  Type                      Filed         Allowed        to Date        Balance      Payment            Funds

           17         Synchrony Bank              Unsecured                 $1,865.12      $1,865.12         $0.00       $1,865.12        $1,865.12     $25,188.20

           18         Citibank, N.A.              Unsecured                  $534.03         $534.03         $0.00         $534.03         $534.03      $24,654.17

           19         Citibank, N.A.              Unsecured                 $3,302.05      $3,302.05         $0.00       $3,302.05        $3,302.05     $21,352.12

           22         MOHELA                      Unsecured              $11,010.13       $11,010.13         $0.00      $11,010.13     $11,010.13       $10,341.99

           23         Mushkatel, Robbins &        Unsecured                 $3,481.52      $3,481.52         $0.00       $3,481.52        $3,481.52      $6,860.47
                      Becker P.L.L.C.

           20U        ARIZONA DEPARTMENT          Unsecured                  $132.02         $132.02         $0.00         $132.02         $132.02       $6,728.45
                      OF REVENUE

           21U        Internal Revenue Service    Unsecured                 $1,942.10      $1,942.10         $0.00       $1,942.10        $1,942.10      $4,786.35

           1I         First National Bank Of      Unsecured                   $54.06          $54.06         $0.00          $54.06          $54.06       $4,732.29
                      Omaha

           2I         Discover Bank               Unsecured                   $39.99          $39.99         $0.00          $39.99          $39.99       $4,692.30

           3I         Qwest Corporation dba       Unsecured                    $4.86           $4.86         $0.00           $4.86           $4.86       $4,687.44
                      CenturyLink

           4I         Capital One Bank (USA),     Unsecured                   $92.67          $92.67         $0.00          $92.67          $92.67       $4,594.77
                      N.A.

           5I         Capital One Bank (USA),     Unsecured                  $116.37         $116.37         $0.00         $116.37         $116.37       $4,478.40
                      N.A.

           6I         COX                         Unsecured                   $18.58          $18.58         $0.00          $18.58          $18.58       $4,459.82
                      COMMUNICATIONS
                                       Case 2:20-bk-01222-EPB      Doc 73    Filed 06/30/21       Entered 06/30/21 07:51:17     Desc
                                                                             Page 8 of 13
Printed:    06/23/2021 4:38 PM                                                                                                               Page: 4
                                                                          Exhibit C
                                                          Claims Proposed Distribution Register
                                                            Case: 20-01222-EPB SUSTAITA, LEONARD



  Case Balance:          $100,929.20                   Total Proposed Payment:      $100,929.20               Remaining Balance:   $0.00



                                                                         Amount         Amount        Paid          Claim      Proposed        Remaining
      Claim #        Claimant Name             Type                       Filed         Allowed     to Date        Balance     Payment           Funds

            7I        Quantum3 Group LLC    Unsecured                     $148.63        $148.63      $0.00         $148.63        $148.63      $4,311.19

            8I        AMERICAN EXPRESS      Unsecured                     $133.71        $133.71      $0.00         $133.71        $133.71      $4,177.48
                      NATIONAL BANK

            9I        AMERICAN EXPRESS      Unsecured                      $22.96         $22.96      $0.00          $22.96         $22.96      $4,154.52
                      NATIONAL BANK

           10I        CAPITAL ONE, N.A.     Unsecured                      $22.64         $22.64      $0.00          $22.64         $22.64      $4,131.88

           11I        Portfolio Recovery    Unsecured                      $11.78         $11.78      $0.00          $11.78         $11.78      $4,120.10
                      Associates, LLC

           13I        Quantum3 Group LLC    Unsecured                      $44.54         $44.54      $0.00          $44.54         $44.54      $4,075.56

           14I        Quantum3 Group LLC    Unsecured                      $13.92         $13.92      $0.00          $13.92         $13.92      $4,061.64

           15I        Synchrony Bank        Unsecured                      $47.17         $47.17      $0.00          $47.17         $47.17      $4,014.47

           16I        Synchrony Bank        Unsecured                      $45.87         $45.87      $0.00          $45.87         $45.87      $3,968.60

           17I        Synchrony Bank        Unsecured                      $47.76         $47.76      $0.00          $47.76         $47.76      $3,920.84

           18I        Citibank, N.A.        Unsecured                      $13.67         $13.67      $0.00          $13.67         $13.67      $3,907.17

           19I        Citibank, N.A.        Unsecured                      $84.56         $84.56      $0.00          $84.56         $84.56      $3,822.61

           20PI       ARIZONA DEPARTMENT    Priority                       $22.86         $22.86      $0.00          $22.86         $22.86      $3,799.75
                      OF REVENUE

           20UI       ARIZONA DEPARTMENT      Unsecured
                                  Case 2:20-bk-01222-EPB        Doc 73      $3.3806/30/21$3.38
                                                                          Filed                        $0.00 07:51:17$3.38
                                                                                            Entered 06/30/21            Desc         $3.38      $3,796.37
                      OF REVENUE
                                                                          Page 9 of 13
Printed:    06/23/2021 4:38 PM                                                                                                                                Page: 5
                                                                                     Exhibit C
                                                                    Claims Proposed Distribution Register
                                                                      Case: 20-01222-EPB SUSTAITA, LEONARD



  Case Balance:          $100,929.20                             Total Proposed Payment:       $100,929.20                   Remaining Balance:     $0.00



                                                                                    Amount         Amount           Paid           Claim       Proposed         Remaining
      Claim #        Claimant Name                       Type                        Filed         Allowed        to Date         Balance      Payment            Funds

           21PI       Internal Revenue Service        Priority                      $118.00         $118.00          $0.00         $118.00         $118.00       $3,678.37

           21UI       Internal Revenue Service        Unsecured                      $49.73          $49.73          $0.00          $49.73          $49.73       $3,628.64

           22I        MOHELA                          Unsecured                     $281.93         $281.93          $0.00         $281.93         $281.93       $3,346.71

           23I        Mushkatel, Robbins &            Unsecured                      $89.15          $89.15          $0.00          $89.15          $89.15       $3,257.56
                      Becker P.L.L.C.

     SURPLUS          SUSTAITA, LEONARD               Unsecured                    $3,257.56      $3,257.56          $0.00       $3,257.56        $3,257.56             $0.00


                                   Total for Case:   20-01222-EPB               $224,684.78     $222,631.07    $121,701.87     $100,929.20     $100,929.20




                                     Case 2:20-bk-01222-EPB               Doc 73    Filed 06/30/21       Entered 06/30/21 07:51:17      Desc
                                                                                    Page 10 of 13
                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 20-01222-EPB
    Case Name: LEONARD SUSTAITA
    Trustee Name: Dale Ulrich

                                                     Balance on hand:       $                             100,929.20

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                        Claim        Allowed            Interim          Proposed
  No.                                                     Asserted        Amount         Payments to           Payment
                                                                          of Claim              Date

  12         Vahnita L. Dorre                            123,755.58      121,701.87        121,701.87                0.00

                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $             100,929.20

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim          Proposed
                                                                        Requested          Payments            Payment
                                                                                             to Date

  Trustee, Fees - Dale Ulrich                                             15,587.12                0.00       15,587.12
  Trustee, Expenses - Dale Ulrich                                               57.75              0.00           57.75
  Charges, U.S. Bankruptcy Court                                             350.00                0.00          350.00
  Attorney for Trustee Fees (Other Firm) - TERRY A DAKE LTD               20,230.00                0.00       20,230.00
  Attorney for Trustee Expenses (Other Firm) - TERRY A DAKE LTD              215.40                0.00          215.40
                        Total to be paid for chapter 7 administrative expenses:                $              36,440.27
                        Remaining balance:                                                     $              64,488.93

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim           Proposed
                                                                      Requested         Payments          Payment

                                                        None


                      Total to be paid for prior chapter administrative expenses:              $                   0.00
                      Remaining balance:                                                       $              64,488.93




UST Form 101-7-TFR(5/1/2011)




  Case 2:20-bk-01222-EPB              Doc 73     Filed 06/30/21        Entered 06/30/21 07:51:17                Desc
                                                 Page 11 of 13
              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $5,500.76 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments             Proposed
  No.                                                     of Claim                  to Date             Payment

  20P         ARIZONA DEPARTMENT OF                          892.57                     0.00                 892.57
              REVENUE
  21P         Internal Revenue Service                      4,608.19                    0.00                4,608.19

                                                    Total to be paid for priority claims:      $            5,500.76
                                                    Remaining balance:                         $           58,988.17

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $37,636.05 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount         Interim Payments             Proposed
  No.                                                     of Claim                  to Date             Payment

  1           First National Bank Of Omaha                  2,111.08                    0.00                2,111.08
  2           Discover Bank                                 1,561.68                    0.00                1,561.68
  3           Qwest Corporation dba                          189.60                     0.00                 189.60
              CenturyLink
  4           Capital One Bank (USA), N.A.                  3,619.10                    0.00                3,619.10
  5           Capital One Bank (USA), N.A.                  4,544.45                    0.00                4,544.45
  6           COX COMMUNICATIONS                             725.72                     0.00                 725.72
  7           Quantum3 Group LLC                            5,804.31                    0.00                5,804.31
  8           AMERICAN EXPRESS                              5,221.57                    0.00                5,221.57
              NATIONAL BANK
  9           AMERICAN EXPRESS                               896.46                     0.00                 896.46
              NATIONAL BANK
  10          CAPITAL ONE, N.A.                              884.07                     0.00                 884.07
  11          Portfolio Recovery Associates,                 459.96                     0.00                 459.96
              LLC
  13          Quantum3 Group LLC                            1,739.54                    0.00                1,739.54
  14          Quantum3 Group LLC                             543.55                     0.00                 543.55
  15          Synchrony Bank                                1,842.25                    0.00                1,842.25
  16          Synchrony Bank                                1,791.51                    0.00                1,791.51
  17          Synchrony Bank                                1,865.12                    0.00                1,865.12
  18          Citibank, N.A.                                 534.03                     0.00                 534.03
  19          Citibank, N.A.                                3,302.05                    0.00                3,302.05




UST Form 101-7-TFR(5/1/2011)




  Case 2:20-bk-01222-EPB                 Doc 73   Filed 06/30/21       Entered 06/30/21 07:51:17            Desc
                                                  Page 12 of 13
                        Total to be paid for timely general unsecured claims:                   $         37,636.05
                        Remaining balance:                                                      $         21,352.12

            Tardily filed claims of general (unsecured) creditors totaling $14,491.65 have been allowed and
    will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus
    interest (if applicable).
            Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                                 Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  22        MOHELA                                         11,010.13                    0.00               11,010.13
  23        Mushkatel, Robbins & Becker                     3,481.52                    0.00                3,481.52
            P.L.L.C.

                        Total to be paid for tardily filed general unsecured claims:            $         14,491.65
                        Remaining balance:                                                      $          6,860.47

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $2,074.12 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 100.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                     of Claim                  to Date                Payment

  20U       ARIZONA DEPARTMENT OF                             132.02                    0.00                  132.02
            REVENUE
  21U       Internal Revenue Service                        1,942.10                    0.00                1,942.10

                                                 Total to be paid for subordinated claims: $                2,074.12
                                                 Remaining balance:                        $                4,786.35

            To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
    legal rate of 1.55% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $1,528.79. The
    amounts proposed for payment to each claimant, listed above, shall be increased to include the
    applicable interest.
            The amount of surplus returned to the debtor after payment of all claims and interest is
    $3,257.56.




UST Form 101-7-TFR(5/1/2011)




  Case 2:20-bk-01222-EPB               Doc 73    Filed 06/30/21        Entered 06/30/21 07:51:17            Desc
                                                 Page 13 of 13
